Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claim
This action is in reply to the action filed on 16 of February 2022.
Claims 1-4 and 9-10 have been amended.
Claim 16 has been cancelled.
Claims 1-15 are currently pending and are rejected as described below.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.  

Response to Amendment/Argument
35 USC § 112
Applicant asserts that amended claims clarify the subject matter and therefore the rejection should be withdrawn.  Examiner respectfully disagrees.  As previously addressed in the Office Action dated 09/17/2021, the specification does not disclose “without navigating the user away from the user interface” or anything about requiring that all functions (receiving, searching, causing, further receiving, scheduling, and initiating) are performed without navigating the user away from a GUI.  [44-45] doesn’t require that all the steps are performed in one GUI and the GUI that is referenced is Fig 2 which only has an area for the user to search for spa appointments.  It doesn’t show a section in Fig 2 to perform each of the functions in that same GUI and none of the GUI elements presented would actually schedule the appointment.  The user could click on the search results (i.e. receive user selection), but nothing in the specification requires that the user is immediately scheduled upon clicking without it navigating to another GUI.  Therefore, the specification fails to disclose to the level of specificity nor expressly or inherently explains the term.
35 USC § 101
Applicant asserts that the process of scheduling receiving a search request across a plurality of partner entities, presenting the one or more possible appointments, scheduling the appointment, and initiating payment for the appoint is performed without navigating the user away from the website and that such functionality was deemed by the Federal Circuit to be patent-eligible functionality in DDR Holdings. Examiner respectfully disagrees.  DDR is directed to addressing a technical problem specifically arising in the realm of technology of computer networks, the instant application is directed to scheduling and paying for appointments between users and partner entities, which is a certain method of organizing human activity, and unlike in DDR, scheduling and paying for appointments between users and partner entities are practices that existed long before the advent of computers or the internet.
	Applicant asserts that the claims also include additional elements that amount to significantly more than any exception itself Under MPEP §2106.0S(I)(A), limitations that the courts have found to qualify as "significantly more". Examiner respectfully disagrees.  The examiner must consider whether there are specific limitations or elements recited in the claim “that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present” or whether the claim “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, indicative that an inventive concept may not be present.” Eligibility Guidance, 84 Fed. Reg. 56 (footnote omitted). The examiner must also consider whether the combination of steps performed “in an unconventional way and therefore include an ‘inventive step, ’ rendering the claim eligible at Step 2B ”.  In this part of the analysis, the examiner considers “the elements of each claim both individually and ‘as an ordered combination’” to determine “whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2354.  As discussed above, there is no evidence in the record that the steps of searching the one or more databases to determine one or more possible appointments based on the data, causes presentation of the one or more possible appointments, receiving a user selection from the one or more possible appointments, scheduling the appointment based on the user selection, and initiating payment for the appointment via the web-based user interface through a payment gateway associated with the partner entity associated with the appointment without navigating the user away from the website, is accomplished in a non-conventional way. The Examiner therefore concludes that the claim uses generic, conventional, technology to implement the abstract idea and that there is no improvement to an “existing technology.” A proper Alice rejection has been made in accordance to the October PEG 2019 and shown below, and thus the claims are ineligible.


35 USC § 103
Applicant asserts that there is no teaching, suggestion, or motivation in the references that the system is able to handle the searching, scheduling, and payment of appointments for a plurality of partner entities, and provide any indication such processes are performed without navigating the user away from the website.  Examiner respectfully disagrees.  Rapp ¶31, 34 discloses the online appointment process between users and vendors via a website (i.e. an interface) and details the process of  searching for  an appointment, scheduling the appointment, transmitting data to the vendor, and searching for additional services.  The newly added Bezos reference discloses a payment system  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claims 1 and 9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  The specification does not disclose “without navigating the user away from the user interface” or anything about requiring that all the functions (receive data to schedule, present possible, receive user selection, and scheduling) are performed without navigating the user away from a GUI.  Furthermore, the applicant notes in his remarks that support for the claim amendments may be found in at least paragraphs [0044]-[0045] of the originally filed specification.   Yet, [44-45] doesn’t require that all the steps are performed in one GUI and the GUI that is referenced is Fig 2 which only has an area for the user to search for spa appointments.  It doesn’t show a section in Fig 2 to perform each of the functions in that same GUI and none of the GUI elements presented would actually schedule the appointment.  The user could click on the search results (i.e. receive user selection), but nothing in the specification requires that the user is immediately scheduled upon clicking without it navigating to another GUI.  Therefore, the specification fails to disclose to the level of specificity nor expressly or inherently explains the term.
	Dependent claims 2-8 inherit the deficiencies of the independent Claims and thus are similarly rejected.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machines, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014). See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 1 recites “…configured to store appointment information, and wherein the appointment information comprises a date and time slot and at least one of a facility, a service, and a servicer; …to centrally manage employee information for a plurality of partner entities, wherein the employee information comprises at least one of personal information, employee schedule, employee services, employee availability, and employee history of transactions wherein…is centrally integrated with a payroll function to manage a plurality of employees associated with the plurality of partner entities using the centralized management module; …to a user for display receiving… data related to scheduling an appointment across the plurality of partner entities, searching…the one or more databases to determine one or more possible appointments based on the data, causing…presentation of the one or more possible appointments, further receiving…a user selection from the one or more possible appointments, 2 of 11EAST\185088125.3Application Serial No. 16/787,329Docket No.: 427060-000041scheduling…the appointment based on the user selection; initiating…payment for the appointment…through a payment gateway associated with the partner entity associated with the appointment; wherein the receiving, searching, causing, further receiving, scheduling, and initiating are performed without navigating the user away from…”. Claim 9 recites similar limitations as claim 1 and therefore they recite an abstract idea.
More specifically, claims 1-15 are directed to “Certain Methods Of Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 2-8 and 10-15 contain the same abstract idea with respect to claims 1 and 9 and they further limit the abstract idea.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1 and 9 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
	In particular, the claims 1 and 9 do recite additional “a processor” in communication with “one or more databases”, “a centralized management module” configured as a sole mechanism, “a memory” having programming instructions stored thereon, which, when executed by “the processor” or “the centralized management module” causes “the centralized web-based system” to perform operations comprising, providing “a website”, and “a web-based user interface”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process. Further, the remaining additional elements directed to storing/receiving/transmitting data  reflect insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
	With respect to step 2B, claims 1 and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “a processor” in communication with “one or more databases”, “a centralized management module” configured as a sole mechanism, “a memory” having programming instructions stored thereon, which, when executed by “the processor” or “the centralized management module” causes “the centralized web-based system” to perform operations comprising, providing “a website”, and “a web-based user interface”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶36 “The user interface device may include a computer 110, a laptop/notebook 112, a mobile phone, a personal data assistant (PDA) 116, or other similar device 118, such as a server or server-like system, a module, a smart phone, a wireline phone, a satellite phone, etc. Although a user interface device may typically be directed to those having computing or communication capability, it should be appreciated that other various systems/devices may also be used. These may include MP3 players, video players, personal media players, personal video recorders (PVR), watches, gaming consoles/devices, navigation devices, televisions, printers, and/or other devices capable of receiving and/or transmitting signals. It should be appreciated that the communications device/system may be mobile, handheld, or stationary”.  Further, additional elements storing/receiving/transmitting data do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception (e.g. mere data gathering in conjunction with a law of nature or abstract idea) in view of MPEP 2106.05(g).
	As a result, claims 1 and 9 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Further, claims 1 and 9 do not recite any additional elements beyond the abstract idea.
Claims 2-8 and 10-15 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1--15 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20020116232 to Rapp et al. (hereinafter referred to as “Rapp”) in view of US 20080313005 to Nessland et al. (hereinafter referred to as “Nessland”) in further view of US 8612343 to Bezos et. al. (hereinafter referred to as “Bezos”).

(A)	As per Claims 1 and 9: 
Rapp expressly disclose:
	a processor in communication with one or more databases configured to store appointment information, and wherein the appointment information comprises a date and time slot and at least one of a facility, a service, and a servicer; (Rapp ¶29-31, 37 the interactive scheduling system and method of the present invention comprises software applications that allow vendors to manage their appointment books and allow customers to schedule appointments with vendors that use the system and method of the present invention a vendor may use a computer (processor + memory) equipped with a browser 100 to access through the Internet 106 a World Wide Web (WWW) server 108 (web server) that comprises a scheduling web site for accessing a database 110 with appointment information, customer profile information, and demographic information related to the customers of the vendor. The pick list allows for quick and easy access to schedule an appointment with frequently used vendors. Using these options, the customer may choose a date with the earliest available timeslot and then select from available timeslots 192).
	a centralized management module configured as a sole mechanism to centrally manage employee information for a plurality of partner entities, wherein the employee information comprises at least one of personal information, employee schedule, employee services, employee availability, and employee history of transactions…; (Rapp¶34-35, 49-50 customers who wish to schedule appointments may access services through a user link and sign-in area 160.  At the appointment page, the customer signs in and sets up an appointment 194. The customer's selections related to a vendor, service, service provider, and timeslot are communicated to an appointment scheduling software application. Although employees of the vendor typically provide services, any individual who can provide the service may be identified as the service provider. The name of the vendor and the selected service are shown at the top of the page 230. Referring to FIG. 4, a services page for a plurality of vendors (partner entities) in accordance with an example embodiment of the present invention is shown. For each vendor 220, 222, 224, a link to a web site for the vendor is displayed and a default service for a pulldown menu of services is displayed. The customer may leave the default service or select a different service and select a “Go” button to begin the process of scheduling an appointment for the selected service.  The customer may change the selected service or choose a different vendor. The bottom portion of the page displays the calendars for the employees or service providers who can provide the selected service). 
	providing a website comprising a web-based user interface to a user for display receiving, by the centralized management module, data related to scheduling an appointment across the plurality of partner entities, searching, by the centralized management module, the one or more databases to determine one or more possible appointments based on the data, causing, by the centralized management module, presentation of the one or more possible appointments, further receiving, by the centralized management module, a user selection from the one or more possible appointments, 2 of 11EAST\185088125.3Application Serial No. 16/787,329Docket No.: 427060-000041scheduling, by the centralized management module, the appointment based on the user selection; (Rapp ¶35 in an example embodiment of the present invention, the email message contains a link to an appointment page so the customer may schedule an appointment with a selected vendor 166.  At the appointment page, the customer signs in and sets up an appointment 194. The customer's selections related to a vendor, service, service provider, and timeslot are communicated to an appointment scheduling software application. The customer then is provided with a confirmation of the appointment 196 and other information such as a map to the vendor's location).
	…by the centralized management module… for the appointment…associated with the appointment; (Rapp ¶31 as shown in FIG. 1, a vendor may use a computer equipped with a browser 100 to access through the Internet 106 a World Wide Web (WWW) server 108 (web server) that comprises a scheduling web site for accessing a database 110 with appointment information, customer profile information, and demographic information related to the customers of the vendor. A central appointment repository 110 is located at the web server 108, and is shared by all vendors.  Each vendor may access the database to learn about its scheduled appointments as well as to administer the content for a web site created on behalf of the vendor).
	wherein the receiving, searching, causing, further receiving, scheduling, and initiating…; (Rapp ¶31, 34 once an online appointment book has been created, the vendor may access the online appointment book to review scheduled appointments for each employee or service provider and, if necessary, add call-in or walk-in appointments to the appointment book 146. Service providers are individuals who provide services to customers. The vendor user may also generate and review various reports related to appointments, customers, etc. In addition, service providers or employees of the vendor may view their personal appointment schedules to determine when they will be providing services to customers 156).
Although Rapp teaches a system and method for interactive scheduling, it doesn’t expressly disclose a payroll function integrated with its centralized management module and associated with multiple employees of multiple partners or  a memory storing instructions to perform said steps, however Nessland teaches: 
	…wherein the centralized management module is centrally integrated with a payroll function to manage a plurality of employees associated with the plurality of partner entities using the centralized management module; (Nessland ¶23 the hosted line-of-business software application is web-based software that comprises point of sale, inventory management, reporting, customer marketing, and payroll functionality).
	a memory having programming instructions stored thereon, which, when executed by the processor or the centralized management module, causes the centralized web-based system to perform operations comprising: (Nessland ¶19 in a preferred embodiment, the data center further comprises an HTTP web server, wherein the HTTP web server receives reservation instructions from customers using the web-based customer calendar or the mobile scheduling interface or from employees using the web-based in-store calendar; wherein the received instructions have a payload; wherein the HTTP web server brokers the payload of the received instructions to XML Web Services; wherein the XML Web Services invoke SQL stored procedures to get data from and put data to the data store).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Rapp’s interactive scheduling system and method comprising software applications that allow vendors to manage their appointment books and allow customers to schedule appointments with vendors and via a website comprised of instructions to perform reservations and provide point of sale, inventory management, reporting, customer marketing, and payroll functionality of Nessland as both are analogous art which teach solutions to provide an interactive scheduling platform as taught in Rapp¶34-37 and have a payroll  module/function as taught in Nessland ¶19, 23.
Although Rapp in view of Nessland teaches a system and method for interactive scheduling via a website comprised of instructions embedded in the HTTP , it doesn’t expressly disclose the initiation of a payment process via the website and that it is done without navigating away from the website, however Bezos teaches: 
	initiating…payment…via the web-based user interface through a payment gateway associated with the partner entity…; (Bezos Cols. 5-6 Lines 66-9  pay page—A custom page or screen through which an associated user (the “payee” or pay page “owner”) can receive payments from other users. Typically, a pay page includes information about its owner. Pay pages are persistent, meaning that a given pay page may be used to receive many separate payments over time (from the same or different users). In one embodiment, payees can create pay pages for a variety of different types of payment scenarios (using corresponding pay page templates), such as general-purpose payments, honor system payments, charitable donations, and invoice payments).
	…are performed without navigating the user away from the website; (Bezos Claim 3 wherein the method enables the registered user to complete the transaction without navigating away from the external site of the site operator).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Rapp in view of Nessland’s interactive scheduling system and method comprising software applications that allow vendors to manage their appointment books and allow customers to schedule appointments with vendors and via a website comprised of instructions to perform reservations and have a custom page or screen through which an associated user (the “payee” or pay page “owner”) can receive payments from other users of Bezos as both are analogous art which teach solutions to provide an interactive scheduling platform as taught in Rapp¶34-37 in view of Nessland and have the registered user complete the transaction without navigating away from the external site of the site operator as taught in Bezos Cols. 5-6 Lines 66-9  and claim 3.
	Rapp teaches an automated method for interactive scheduling in the abstract. 

(B)	As per Claims 2 and 11: 
Rapp expressly disclose:
wherein the centralized management module is further configured to manage customer information, wherein the customer information comprises at least one of personal information, appointments, orders, availability, payments, and preferences; (Rapp ¶35 new customers enter contact and other customer profile information 162. The customer data is stored in a customer profile database that includes the customer's email address). 
NOTE:  Claim 11 is taught by both Claims 2-3.

(C)	As per Claims 3 and 11: 
Rapp expressly disclose:
wherein the centralized management module is further configured to manage facilities information, wherein the facilities information comprises at least one of schedules, services, availability, and inventory; (Rapp ¶33-34 the two primary users of the appointment scheduling software application are vendors and customers of vendors. A vendor accesses an online appointment book to view the day's appointments, to schedule appointments for phone-in or walk-in customers, and to administer a database of customer profile information.  Service providers or employees of the vendor may view their personal appointment schedules to determine when they will be providing services to customers 156).

(D)	As per Claim 4: 
Although Rapp in view of Nessland and in further view of Bezos teaches a system and method for interactive scheduling, it doesn’t expressly disclose a point of sale function, however Nessland additionally teaches: 
wherein the centralized management module is further configured to manage point-of-sale (POS) services; (Nessland ¶23 the hosted line-of-business software application is web-based software that comprises point of sale, inventory management, reporting, customer marketing, and payroll functionality).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Rapp in view of Nessland and in further view of Bezos’ interactive scheduling system and method comprising software applications that allow vendors to manage their appointment books and allow customers to schedule appointments with vendors and have the software application comprised of point of sale, inventory management, reporting, customer marketing, and payroll functionality of Nessland as both are analogous art which teach solutions to provide an interactive scheduling platform as taught in Rapp¶34-37 in view of Nessland and in further view of Bezos and have a payroll  module/function as additionally taught in Nessland ¶23.
(E)	As per Claims 5 and 12: 
Rapp expressly disclose:
wherein the facility is a room or space for performing one or more services of the appointment; (Rapp ¶ 39  the customer then is provided with a confirmation of the appointment 196 and other information such as a map to the vendor's location (room or space).

(F)	As per Claims 6 and 13: 
Rapp expressly disclose:
wherein the service is provided by a servicer; (Rapp ¶34 service providers are individuals who provide services to customers).

(G)	As per Claims 7 and 14: 
Rapp expressly disclose:
wherein the servicer comprises at least one of an employee, an employer, and an independent contractor; (Rapp ¶34 service providers are individuals who provide services to customers. They are usually employees of the vendor. The vendor user may further print appointments 150 as well as search for and add customers 152, 154).

(H)	As per Claims 8 and 15: 
Rapp expressly disclose:
wherein the appointment is for spa-related services; (Whitney ¶22 the spa scheduling system includes the selling of spa inventory on a global basis. The scheduling system is an integrated solution, which brings all three components of the spa reservation equation together: the spa consumer, the spa reservationists who are responsible for booking and managing spa appointments, and the spa managers, who are responsible for running spa operations). 

(I)	As per Claim 10: 
Rapp expressly disclose:
wherein determining one or more possible appointments based on the data comprises using at least one of servicer information, customer information, and facilities information; (Rapp ¶31 As shown in FIG. 1, a vendor may use a computer equipped with a browser 100 to access through the Internet 106 a World Wide Web (WWW) server 108 (web server) that comprises a scheduling web site for accessing a database 110 with appointment information, customer profile information, and demographic information related to the customers of the vendor. A central appointment repository 110 is located at the web server 108, and is shared by all vendors. Each vendor may access the database to learn about its scheduled appointments as well as to administer the content for a web site created on behalf of the vendor). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        05/06/2022